 

Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

PLACES WHERE INFORMATION HAS BEEN REDACTED HAVE BEEN

 

MARKED WITH (*******)

 

AGREEMENT

 

between

 

Time Warner Telecom

 

and

 

AT&T Corp.

 

Effective Date: January 1, 2001

 

[Composite conformed Copy incorporating amendments 1 through 6]

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

PREAMBLE

    

PART I: General

    

  1.    Introduction

   2

  2.    Term of Agreement

   2

  3.    Defined Terms

   2

  4.    Areas Served

   3

PART II: Services and Prices

    

  5.    Services

   4

  6.    Right to Resell

   5

  7.    Pricing Principles

   5

PART III: Network Deployment, Provisioning, Maintenance, and Billing

    

  8.    Network Requirements

   5

  9.    General Infrastructure Requirements

   10

10.    AT&T Wireless Services (Deleted)

   10

11.    Verification of Performance Capabilities

   10

12.    TWTC Activities at Served Premises

   10

PART IV: Service Quality

    

13.    Acceptance Testing

   11

14.    Service Performance

   11

15.    Remedies for Service Deficiencies

   12

PART V: Additional Terms and Conditions

    

16.    TWTC Regulatory Approvals

   15

17.    TWTC Tariffs

   15

18.    Delegation, Merger, or Assignment

   16

19.    Subcontracting by TWTC

   17

20.    Single Point of Contact

   17

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page i



--------------------------------------------------------------------------------

SECTION

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

21.    Termination of Agreement

   18

22.    Continuity of Service

   19

23.    No Consequential Damages

   19

24.    Indemnification

   19

25.    Nonexclusive Remedies

   20

26.    Compliance with Applicable Laws and Standards

   20

27.    No Third Party Beneficiaries

   21

28.    Force Majeure

   21

29.    AT&T Payment

   21

30.    Revenue Commitment

   22

31.    Alternative Dispute Resolution

   26

32.    Confidentiality and Proprietary Information

   27

33.    Publicity and Advertising

   29

34.    Governing Law

   29

35.    No Waiver

   30

36.    Unenforceable Provisions

   30

37.    Notices

   30

38.    Titles

   32

39.    Amendments

   32

40.    Not a Joint Venture

   32

41.    Successors and Assigns

   32

42.    Survival

   32

43.    Referenced Documents

   32

44.    Incorporated Documents

   33

45.    Entire Agreement

   33

46.    Representations and Warranties

   33

47.    Settlement Terms and Release

   33

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page ii



--------------------------------------------------------------------------------

LIST OF APPENDIXES

 

DESIGNATION

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

A

   Index of Defined Terms

B

   Model MSA Schedule

C-1

   Service Description: Dedicated Service

C-2

   Service Description: Switched Access Service

D

   Pricing Principles for Dedicated Services

E

   Pricing Principles for Switched Access Service

F

   Billing and Payment

G

   TWTC Activities at Served Premises

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page iii



--------------------------------------------------------------------------------

AGREEMENT

 

This Agreement (“Agreement”) is entered into as of January 1, 2001 (“Effective
Date”), by and between Time Warner Telecom General Partnership, a Delaware
partnership, having an office at 10475 Park Meadows Drive, Littleton, Colorado
80124 (“TWTC”), and AT&T Corp., a New York corporation, having an office at 295
North Maple Avenue, Basking Ridge, New Jersey 07920, on behalf of itself and
each of its subsidiaries (“AT&T”) (each of which sometimes is referred to as the
“Party” and both of which collectively are referred to as the “Parties”).

 

Whereas, TWTC is in the business of providing telecommunications services in
certain metropolitan statistical areas within the United States; and

 

Whereas, the Parties entered into an Agreement effective as of September 15,
1995 (as amended by that certain Amendment One to Agreement effective as of June
1, 1997, the “Prior Agreement”) for the purchase of telecommunications services,
including services similar to the Services that are the subject of the instant
Agreement; and

 

Whereas, the Parties had disputes (the “Disputes”) under the Prior Agreement;
and

 

Whereas, the Parties wish to fully and finally settle all Disputes under the
Prior Agreement and to continue their relationship under the terms and
conditions contained herein;

 

Now, therefore, in consideration of the foregoing premises and the mutual
covenants of this Agreement, the sufficiency and receipt of which are hereby
acknowledged, TWTC and AT&T agree as follows:

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 1 of 37



--------------------------------------------------------------------------------

PART I: GENERAL

 

1. Introduction

 

This Agreement sets forth the terms, conditions, and pricing principles under
which TWTC agrees to offer, and AT&T agrees to purchase, certain
telecommunications services ordered by AT&T in the Selected MSAs.

 

2. Term of Agreement

 

2.A When this Sixth Amendment is executed by authorized representatives of TWTC
and AT&T, this Agreement will be effective as of the Effective Date (e.g.,
January 1, 2001), and will remain in effect for a term of eight (8) years from
the Effective Date (“Term”), unless terminated at an earlier date or unless
renewed or extended, as provided in this Agreement.

 

2.B No later than six (6) months prior to the end of the Term, the Parties agree
to commence negotiations diligently and in good faith to renew this Agreement
under mutually acceptable terms, conditions and pricing. In the event the
Parties fail to agree upon renewal terms and the Term of this Agreement expires,
the Agreement will continue in effect on a month-to-month basis until such time
as the Parties reach agreement or either Party terminates for convenience upon
not less than thirty (30) days’ written notice, at which time the appropriate
Transition Period set out in Section 21.B shall commence. Pricing during any
month-to-month term shall be at the then current rates under this Agreement.
Pricing during any Transition Period shall be in accordance with Section 21.B.
During any month-to-month or Transition Period, AT&T shall not be subject to any
revenue commitment of any kind.

 

2.C Notwithstanding Section 2.A and Section 2.B, if AT&T’s Eligible Services (as
defined in Section 30.B) meet or exceed the Total Cumulative Revenue Commitment
(as defined in Section 30.A) at any time prior to the end of the Term, the Total
Cumulative Revenue Commitment will automatically terminate. Upon termination of
the Total Cumulative Revenue Commitment, subject to Section 2.B, the Agreement
will continue in effect on a month-to-month basis.

 

3. Defined Terms

 

3.A For purposes of this Agreement, words and phrases spelled with initial
capital letters (other than proper names and beginning of sentences) shall have
the defined meanings set forth in the applicable provisions of this Agreement.

 

3.B For convenience of the reader, an index specifying the location of the
definition of defined terms in this Agreement is contained in Appendix A.
Appendix A may not contain a complete list of all defined terms herein.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 2 of 37



--------------------------------------------------------------------------------

4. Areas Served

 

4.A The United States Census Bureau divides the United States into certain
metropolitan statistical areas. For purposes of this Agreement and unless
otherwise agreed by the parties, “MSAs” will refer to such metropolitan
statistical areas as drawn or described by the Census Bureau on the Effective
Date of this Agreement. TWTC shall offer Services to AT&T under the terms,
conditions and pricing principles of this Agreement in every MSA in which TWTC
offers services of the types that are the subject of this Agreement. The parties
shall execute an “MSA Schedule” substantially in the form of Appendix B to
evidence each of the MSAs in which TWTC shall offer Services and provide details
specific to that MSA. Each MSA identified in an MSA Schedule shall be deemed a
“Selected MSA.”

 

4.B Notwithstanding Section 4.A of this Agreement, it is agreed that TWTC is
currently offering services to AT&T in the following Selected MSAs: Austin,
Texas; Charlotte, North Carolina; Cincinnati, Ohio; Columbus, Ohio; Greensboro,
North Carolina; Honolulu, Hawaii; Houston, Texas; Indianapolis, Indiana;
Memphis, Tennessee; Milwaukee, Wisconsin; New York City, New York; Orlando,
Florida; Raleigh-Durham, North Carolina; Rochester, New York; and San Diego,
California (collectively, the “Current Selected MSAs”). In addition,
simultaneously with the execution of this Agreement, AT&T and TWTC shall execute
MSA Schedules for each of the following MSAs: Albany, New York; Binghamton, New
York; Dallas, Texas; Fayetteville, North Carolina; Jersey City, New Jersey; San
Antonio, Texas; Tampa, Florida; Los Angeles/Orange County, California; Dayton,
Ohio; Chicago, Illinois; Minneapolis, Minnesota; Columbia, South Carolina;
Atlanta, Georgia; and Denver, Colorado.

 

4.C If the Parties agree that TWTC will offer Services in any Selected MSA
through an Affiliate or other entity, such Affiliate or entity “Local Entity,”
as defined below in this Section 4.C, will also sign the MSA Schedule for such
Selected MSA and will agree to abide by the terms of this Agreement. With
respect to each Selected MSA, the applicable Local Entity shall be jointly and
severally liable with TWTC for the performance of all obligations and duties to
AT&T under this Agreement and the respective MSA Schedule. To the extent that a
Local Entity is currently providing AT&T with Services in a Current Selected
MSA, such Local Entity shall continue to provide services to AT&T and the
applicable Local Entity shall be jointly and severally liable with TWTC for the
performance of all obligations and duties to AT&T under this Agreement in the
applicable Selected MSA. Definition of Local Entity/ies: TWTC owns limited
partnerships or other entities that own and/or operate telecommunications
facilities in various metropolitan areas. Each of these “Local Entities” is a
partnership, corporation, or other entity for which TWTC or TWTC’s wholly-owned
subsidiary is the general partner, or is under common control by TWTC and its
wholly-owned subsidiary, and each Local Entity is authorized to provide the
Services in a particular geographic area.

 

4.D Unless otherwise provided in this Agreement or in an MSA Schedule, all
provisions of this Agreement shall take effect immediately upon the Effective
Date. Any terms, conditions or pricing principles that are unique to a Selected
MSA shall be set forth in the applicable MSA Schedule.

 

4.E Buildings within each Selected MSA shall be deemed “On-Net” or “Off-Net” in
accordance with this Section 4.E.

 

4.E.i A building shall be deemed On-Net if: (1) it has been identified as On-Net
by TWTC; (2) TWTC has at any time provided a Service to any part of the building
under

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 3 of 37



--------------------------------------------------------------------------------

this Agreement using Type I Facilities; or (3) TWTC has at any time provided to
any part of the building a telecommunications service under any other agreement
or tariff with AT&T or any other person using Type I Facilities.

 

4.E.ii Buildings that have not yet become On-Net pursuant to Section 4.E.i shall
be deemed “Off-Net.”

 

4.F TWTC shall provide AT&T with complete and accurate list of “On-Net”
buildings for each Selected MSA no less frequently than monthly.

 

PART II: SERVICES AND PRICES

 

5. Services

 

5.A With respect to each Selected MSA, TWTC shall offer to AT&T certain
telecommunications services as described below (“Services”) to any Served
Premises in any On-Net building, subject to the applicable terms, conditions and
pricing principles of this Agreement. “Served Premises” means any premises to
which AT&T orders Service under this Agreement from TWTC. Served Premises may
include without limitation an AT&T point of presence or other network location
(“AT&T Serving Office”), or another location that is not an AT&T Serving Office
(“Secondary Location”). The premises of AT&T’s customers (“Customer Premises”)
are one type of Secondary Location.

 

5.B Additionally, subject to the requirements set forth in Section 8.D, TWTC may
offer to AT&T Services in any Off-Net building(s) in a Selected MSA, under the
terms, conditions and pricing principles of this Agreement (including the
applicable MSA Schedule) or such other terms, conditions and pricing principles
as the parties may agree.

 

5.C The Services shall include:

 

5.C.i “Dedicated Service,” meaning a service providing a two-point digital
channel connecting any location within an Exchange Area to any other location
within any Exchange Area in the same Selected MSA. (Such locations may include,
but are not limited to, all AT&T Serving Offices and Customer Premises, as well
as the premises of any other supplier or user of telecommunications services.)
The service characteristics and technical specifications of Dedicated Service
are set forth in Appendix C-1. For purposes of this Agreement, “Exchange Area”
means the geographic area corresponding to the area served by a local serving
office (“LSO”) of the applicable incumbent local exchange company (“ILEC”).

 

5.C.ii “Switched Access Service,” meaning a service that provides the switched
connection and transport of all types of calls, including but not limited to,
international, interLATA and intraLATA calls between an AT&T Serving Office and
the point of call origination or termination. The service characteristics and
technical specifications of Switched Access Service are set forth in Appendix
C-2.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 4 of 37



--------------------------------------------------------------------------------

6. Right to Resell

 

AT&T shall have the right to resell or repackage under an AT&T brand name, or
under such other name or mark as AT&T may elect, any Service provided to AT&T by
TWTC under this Agreement.

 

7. Pricing Principles

 

The pricing principles by which TWTC will establish rates and charges for the
Services offered to AT&T pursuant to this Agreement are set forth in the
following Appendixes:

 

Appendix D     Dedicated Pricing Principles; and

 

Appendix E     Switched Pricing Principles.

 

PART III: Network Deployment, Ordering, Provisioning, Maintenance, and Billing

 

8. Network Requirements

 

8.A In each Selected MSA, TWTC agrees to use commercially reasonable efforts to
deploy network Facilities and infrastructure for use by AT&T (“Network”) in
accordance with this Section 8.A.

 

8.A.i Except for equipment consented to in writing by AT&T, such consent not to
be unreasonably conditioned, withheld or delayed, all equipment within and
between each Supplier Node shall incorporate SONET platform technology deployed
in fiber-based self-healing rings and/or other technology that provides
comparable (or better) service. “Supplier Node” means any location on the TWTC’s
Network that contains equipment or apparatus operated and controlled by TWTC or
a Local Entity. The parties agree to meet no less often than annually to discuss
and negotiate in good faith the use by TWTC of new technologies and platforms in
TWTC’s Network.

 

8.A.ii TWTC shall collocate in, and interconnect with, each ILEC LSO mutually
agreed to by TWTC and AT&T.

 

8.A.iii Except for tandem switching arrangements consented to by AT&T, TWTC’s
Network shall not permit traffic of any other telecommunications carrier to be
routed through any AT&T Serving Office, nor shall it permit AT&T’s traffic to be
routed through the serving office of any other telecommunications carrier.

 

8.A.iv Except for class-5 switching functionality, Digital Access Cross-Connects
(“DACS”), dual Central Offices, and any technology consented to in writing by
AT&T, such consent not to be unreasonably conditioned, withheld or delayed,
TWTC’s systems shall contain one hundred percent (100%) redundancy in
electronics and distribution ring transmission paths, so that in the event of a
failure, Services are

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 5 of 37



--------------------------------------------------------------------------------

interrupted only for the time required to activate such redundant capacity. For
OC-n services, certain cards within the redundant systems will not be
one-for-one protected unless AT&T specifications specifically require such
protection, and further, unless AT&T pays for such one-for-one protection.
Redundant systems shall have sufficient capacity to transport all existing
Services provided to AT&T.

 

8.A.v TWTC’s systems shall incorporate automatic restoration for all network
elements that the then current, state-of-the-art technology supports.

 

8.A.vi With respect to each building having a Supplier Node, if the applicable
ILEC then provides or has ever provided a dual-entrance facility arrangement to
such building, then TWTC will make all commercially reasonable efforts to ensure
that its Network also provides a dual-entrance facility arrangement. The
building list required under Section 4.F. shall identify all buildings where
dual Entrance Facilities are currently available.

 

8.A.vii The Network shall conform in all material respects to AT&T’s inside and
outside plant standards as set forth in the then-current version of each of the
following AT&T technical references, a copy of which has been provided to TWTC.
TWTC shall have no obligation to upgrade its Network to comply with AT&T’s most
recent inside and outside plant standards so long as its Network was in
compliance with the version available at the time of installation:

 

(a) “TR-NWT-000063, Network Equipment Building System (NEBS), Generic Equipment
Requirements”;

 

(b) “AT&T 900-200-210, Lightguide Cable Systems Outside Plant Standards
Handbook”;

 

(c) “Redundancy & Diversity Requirements for OC-N (i.e., 48, 12, 3…) Equipment”
(AT&T internal memorandum);

 

(d) “Outside Plant Physical Diversity Criteria” (AT&T internal memorandum); and

 

(e) “AT&T 803-500-410, Grounding Practices Isolated Ground Planes Engineering
and Application Information Criteria for Analog & Digital Switches.”

 

8.B TWTC shall submit to AT&T a Ready-to-Serve Package for each Selected MSA in
accordance with a timetable mutually agreed to by TWTC and AT&T. Each
Ready-to-Serve Package shall: (i) provide a logical and physical diagram of the
design rules of the respective network that shows the interconnection between
all network elements between each Supplier Node; (ii) provide the engineering
rules for network growth; and (iii) describe how TWTC shall meet each of the
Network requirements set forth in Section 8.A. Notwithstanding the foregoing,
TWTC shall not be required to submit to AT&T a Ready-to-Serve Package for any
Current Selected MSA where it has previously provided AT&T such information.

 

8.C TWTC shall submit to AT&T an updated nationwide disaster recovery plan
acceptable to AT&T (“Disaster Recovery Plan”) within sixty (60) days after
execution of this Agreement

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 6 of 37



--------------------------------------------------------------------------------

that covers all Selected MSAs as detailed in Section 4.B, unless otherwise
agreed by the parties. At a minimum, the Disaster Recovery Plan will contain the
following:

 

8.C.i Provisions for immediate notification to AT&T of the existence, location
and source of any network outage resulting in 5,000 or more blocked call
attempts during a period of no greater than 15 minutes within any TWTC class 5
switch.

 

8.C.ii Development of methods and procedures for: (a) providing AT&T with
real-time access to information related to the status of restoration efforts;
(b) dispatching mobile equipment, as needed, to the restoration site; (c)
providing restoration efforts with equal priority between AT&T’s customers and
TWTC’s customers, including deployment of repair personnel and access to spare
parts and components; (d) escalation of maintenance problems; and (e) annual
reviews of the Disaster Recovery Plan to test deployment, to ensure that all
plans remain current and can be efficiently operationalized, and that identified
problems are resolved in a timely manner.

 

8.D TWTC shall provide Services exclusively by means of Facilities operated and
controlled by TWTC (“Type I” Facilities) or a Local Entity. “Facilities” means
any equipment, cable, apparatus or other materials required to provide any
Services. Notwithstanding the foregoing, with AT&T’s consent, TWTC may use
Facilities operated and controlled by a third party (“Type II” Facilities) under
the following circumstances:

 

8.D.i to provide a Secondary Channel Termination and Multiplexing for Dedicated
Services other than Self-Healing Ring Service; provided, that the related Served
Premises is within either: (a) an On-Net building for which TWTC has temporarily
exhausted its facility capacity; or (b) an Off-Net building for which TWTC has
firm plans to make such location an On-Net building; and provided, further, that
in either case, TWTC shall notify AT&T of such circumstances as soon as
reasonably practicable and shall convert such Dedicated Services from Type II
Facilities to Type I Facilities as soon as reasonably feasible; or

 

8.D.ii to provide either a Service Channel for Self-Healing Ring Service or a
Secondary Channel Termination and/or Multiplexing for other Dedicated Services;
provided, that AT&T has consented in writing to such use, the specific Type II
Facilities to be used and the third parties operating and controlling them; or

 

8.D.iii to provide Services to any other Off-Net building, where the parties
have agreed to use the terms, conditions and pricing principles set forth in
this Agreement (including the applicable MSA Schedule) or other terms,
conditions and pricing principles proposed and accepted on an Individual Case
Basis in accordance with Section D.6 of Appendix D.

 

8.E If a mechanical transmission system is available to transmit ASRs or service
orders from AT&T to TWTC, this vehicle will be used. If a mechanized system is
used, the parties will follow any Ordering and Billing Forum standards for the
use of that system. If a mechanized transmission system is not used, AT&T will
transmit ASRs or service orders to TWTC via facsimile. Facsimile information
will be provided to AT&T from TWTC and updated as needed. The ASR or service
order will specify the term selected by AT&T for the Service requested.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 7 of 37



--------------------------------------------------------------------------------

While this Agreement is in effect, all ASRs or service orders issued by AT&T
will be subject to the terms and conditions of this Agreement.

 

8.E.i TWTC will provide a Firm Order Confirmation (“FOC”) confirming receipt of
the order and targeted Service interval dates.

 

8.E.ii If TWTC is able to provide the Services set forth in the ASR or service
order, TWTC will provide a Design Layout Record (“DLR”) to AT&T after receipt of
a complete and accurate ASR or service order. The DLR will provide any necessary
Service intervals, as well as a start of service date.

 

8.E.iii The standard installation interval for all On-Net Dedicated Transport
Services is five (5) business days, except for OC-ns, Individual Case Bases
(“ICBs”), or situations in which sufficient capacity does not exist, in which
case TWTC will inform AT&T at or before the time it issues the FOC that
sufficient capacity does not exist. TWTC may provide Service on an Individual
Case Basis within a shorter interval requested by AT&T. In such cases, TWTC will
charge an expedite fee as set out in Table 2.

 

8.E.iv In the event AT&T cancels an order after TWTC has received a sold
notification or has provided the FOC in response to an ASR, and prior to AT&T’s
acceptance of the Service ordered, AT&T will be responsible for, and will pay on
demand: (a) all actually incurred non-recurring charges associated with the
Order, not to exceed the quoted non-recurring charges or the non-recurring
charges as stated in this Agreement, as appropriate; and (b) any AT&T POP
augmentation costs associated with OC-n Services that cannot be re-deployed
within one hundred and twenty (120) days.

 

In the event AT&T cancels a request to roll a POP to LSO DS3 Transport
Arrangement previously scheduled by AT&T, and prior to AT&T’s acceptance of the
DS3 Transport Arrangement, AT&T will be responsible for, and will pay on demand:
(a) a three hundred dollar ($300) per circuit cancellation charge; and (b) any
AT&T POP and/or ILEC LSO augmentation costs incurred by TWTC; provided, however,
that AT&T shall not be liable for any augmentation costs that exceed the
estimated augmentation costs that TWTC shall provide to AT&T no later than one
hundred and twenty (120) calendar days before the date scheduled for rolling
each DS3 Transport Arrangement. In addition, if TWTC utilizes or re-deploys the
augmented facilities within one hundred and twenty (120) calendar days after
AT&T cancels a POP to LSO DS3 Transport Arrangement, then TWTC shall provide
AT&T with a credit for the costs paid by AT&T associated with the facilities
that are utilized or re-deployed.

 

8.E.v As used in the non-recurring charges for time and materials table in Table
2B (AT&T Dedicated Access Services Rates), and the then current price table
maintained by TWTC pursuant to Section D.1.D of the Agreement:

 

8.E.v.(a) “Technician Dispatch All Cities Except Manhattan” applies to
AT&T-initiated maintenance service calls for repair of Service deficiencies to
all cities

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 8 of 37



--------------------------------------------------------------------------------

except Manhattan and includes Technician Travel Time (as defined in this Section
8.E.v.(a)); provided, that TWTC determines the cause of such Service
deficiencies is a failure, malfunction, or inadequacy of AT&T’s customers or
AT&T’s equipment including the inappropriate use of such equipment by AT&T or
AT&T’s customer. “Technician Travel Time” means the travel time technician
expends to reach the Served Premises for the repair of Service deficiencies,
provided, that TWTC determines the cause of such Service deficiencies is a
failure, malfunction, or inadequacy of AT&T’s customers or AT&T’s equipment
including the inappropriate use of such equipment by AT&T or AT&T’s customer.
Technician Travel Time begins when the technician enters their vehicle to reach
the Served Premises and ends when such technician arrives at such Served
Premises.

 

8.E.v.(b) “Technician Dispatch Manhattan” applies to AT&T-initiated maintenance
service calls for repair of Service deficiencies to Manhattan and includes
Technician Travel Time; provided, that TWTC determines the cause of such Service
deficiencies is a failure, malfunction, or inadequacy of AT&T’s customers or
AT&T’s equipment including the inappropriate use of such equipment by AT&T or
AT&T’s customer.

 

8.E.v.(c) “Technician Time” includes the repair of Service deficiencies and
applies to the initial thirty (30) minutes technician is at the Served Premises;
provided, that TWTC determines the cause of such Service deficiencies is a
failure, malfunction, or inadequacy of AT&T’s customers or AT&T’s equipment
including the inappropriate use of such equipment by AT&T or AT&T’s customer.
Technician Time is a required non-recurring charge and is in addition to the
Technician Dispatch All Cities Except Manhattan or the Technician Dispatch
Manhattan non-recurring charge.

 

8.E.v.(d) “Technician Time Additional” includes the repair of Service
deficiencies and applies to each thirty (30) minute increment of Technician Time
Additional upon expiration of Technician Time; provided, that TWTC determines
the cause of such Service deficiencies is a failure, malfunction, or inadequacy
of AT&T’s customers or AT&T’s equipment including the inappropriate use of such
equipment by AT&T or AT&T’s customer. Technician Time Additional begins at the
expiration of Technician Time and ends when the Service deficiencies have been
corrected and Service restored or when AT&T wishes the technician to stop work,
whichever is later.

 

8.E.v.(e) “Standard Materials Mark-Up Rate” applies to the materials expended in
the repair of Service deficiencies; provided, that TWTC determines the cause of
such Service deficiencies is a failure, malfunction, or inadequacy of AT&T’s
customers or AT&T’s equipment including the inappropriate use of such equipment
by AT&T or AT&T’s customer, and represents a ******* mark-up over TWTC’s actual
costs for such materials.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 9 of 37



--------------------------------------------------------------------------------

9. General Infrastructure Requirements

 

9.A In each Selected MSA, TWTC agrees to use all commercially reasonable efforts
to meet each of the applicable infrastructure requirements, including but not
limited to Service provisioning, Service maintenance, and TWTC’s provision of
billing information to AT&T, that are set forth in the then-current version of
the “AT&T-Dedicated Access Infrastructure Requirements” and the “AT&T – Switched
Access Infrastructure Requirements” documents that are incorporated by reference
into this Agreement, and copies of which have been provided to TWTC. In the
event of a conflict between the above referenced documents and Section 8.E.
above, Section 8.E. shall govern. Throughout the term of this Agreement, AT&T
shall have the right, in its reasonable business judgment, to modify the above
referenced documents by giving TWTC no less than thirty (30) days’ prior written
notice; provided, however, that any such unilateral modification by AT&T shall
be: (1) reasonable with respect to the then-current AT&T infrastructure
requirements; (2) consistent with the standards established by AT&T for all
competitive access vendors; and (3) have no material adverse effect on TWTC.
TWTC will not be required to incur any material costs to implement changes in
AT&T’s infrastructure requirements unless TWTC agrees to such changes in
writing.

 

9.B Billing and payment of TWTC’s charges for Services provided under this
Agreement shall be in accordance with the specifications and procedures set
forth in Appendix F and the then-current version of the Infrastructure
Requirements documents identified in Section 9.A.

 

10. Intentionally deleted.

 

11. Verification of Performance Capabilities

 

At the time TWTC is ready to offer Dedicated Services and Switched Access
Service respectively, in a Selected MSA in accordance with the network and
infrastructure requirements set forth in Sections 8 and 9, TWTC will afford AT&T
the opportunity to initially evaluate TWTC’s network and service capabilities.
Each party shall be responsible for its own costs and expenses associated with
such evaluation. Notwithstanding the foregoing, TWTC has provided and may
continue to provide Services to AT&T in the Current Selected MSAs without an
initial evaluation by AT&T. TWTC shall also afford AT&T the opportunity to
conduct subsequent evaluations of TWTC’s network and service capabilities at all
times during the term of this Agreement, upon at least 30-days’ written notice.
Evaluation of TWTC’s network and service capabilities may include, without
limitation, physical evaluations and visual inspections of TWTC’s network;
assessments of TWTC’s provisioning, maintenance, and billing processes and
systems; and tests of TWTC’s overall service delivery capabilities. AT&T may
only request such subsequent evaluation once in any given consecutive twelve
(12) month period, except if TWTC’s network in that Selected MSA has experienced
two or more failures, as defined in section 15.B, below, within a consecutive
four (4) month period.

 

12. TWTC Activities at Served Premises

 

12.A TWTC, at its own expense, will be solely responsible for obtaining from
building owners, governmental authorities, ILECs, and any other persons or
entities, all rights and privileges (including, but not limited to, space and
power) that are necessary for TWTC to provide the Services under this Agreement.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 10 of 37



--------------------------------------------------------------------------------

12.B Where AT&T’s Serving Office is part of a condominium or three-dimensional
conveyance arrangement under which contiguous real property is owned by one or
more third parties, or if AT&T’s Serving Office is in space leased from a third
party, AT&T will work cooperatively with TWTC to seek from the third party
owner, lessor, or other lessees any appropriate easements, rights of way,
licenses, or other rights of access needed for TWTC’s access through such third
party’s real property.

 

12.C In AT&T Serving Offices, AT&T shall provide space, power, and the
installation of cable in accordance with the then current Common Interface
Arrangement (“CIA”) or its equivalent document between the parties. In each
Customer Premises to which AT&T has ordered TWTC Services, AT&T shall provide
(or cause to be provided) space and power for TWTC equipment and cable used to
provide AT&T-designated brand services using Type I Facilities, but only to the
extent permitted by applicable AT&T tariffs and AT&T customer contracts. Any
delay or failure by AT&T to provide or cause to be provided space and power in
accordance with this section shall irrefutably excuse TWTC’s delay or failure to
provide Services, and the charges for such services shall not count towards or
waive AT&T’s revenue commitment set out in Section 30, below.

 

12.D TWTC’s opportunity to enter and use space in the AT&T Serving Offices and
in Customer Premises pursuant to Section 12.C is a nonexclusive privilege. This
Agreement does not create or vest in TWTC (or in any other person or entity) any
leasehold estate, easement, ownership interest, or other property right or
interest of any nature in any part of the AT&T Serving Offices or Customer
Premises.

 

12.E Terms and conditions applicable to TWTC’s activities in and around Served
Premises (including, but not limited to, installation, maintenance, and
operation of TWTC Facilities) are set forth in Appendix G.

 

12.F Notwithstanding the provisions of Section 12.A, unless otherwise directed
by AT&T, TWTC shall not approach any AT&T customers regarding the provision of
any Services by TWTC to such customers that currently are provided by AT&T to
such customers. TWTC may approach any AT&T customers regarding the provision of
other services not currently being provided by AT&T.

 

PART IV: SERVICE QUALITY

 

13. Acceptance Testing

 

Prior to delivery of each Service, TWTC shall conduct acceptance tests and
afford AT&T the results. If AT&T fails to reject delivery within five (5) days,
Services shall be deemed accepted. Billing for services will commence in
accordance with Section F.3.B.ii, below.

 

14. Service Performance

 

14.A In providing Services and performing related functions, TWTC shall meet or
exceed AT&T’s Direct Measures of Quality (“DMOQs”) as designated by AT&T,
provided, however that

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 11 of 37



--------------------------------------------------------------------------------

AT&T shall have no remedy hereunder for TWTC’s failure to meet DMOQs except as
set forth in Section 15.D.ii, below. The document that contains the initial set
of DMOQs is referred to herein as the “CAP Performance and Quality Requirements”
document, a copy of which has been provided to TWTC, and which is incorporated
by reference into this Agreement.

 

14.B TWTC shall self-report its performance with respect to each DMOQ and its
overall service performance in accordance with the CAP Performance and Quality
Requirements except during such limited times as mutually agreed upon between
the parties for business reasons, in which case TWTC shall provide such reports
as soon thereafter as is reasonably possible. If TWTC fails to self report such
performance in accordance with the CAP Performance and Quality Requirements,
then TWTC’s performance will be rebuttably presumed to be less than
satisfactory.

 

14.C TWTC’s service performance shall be evaluated in accordance with the method
set forth in the CAP Performance and Quality Requirements.

 

14.D Throughout the term of this Agreement AT&T shall have the right to modify
the DMOQs contained in the CAP Performance and Quality Requirements document by
giving TWTC no less than thirty (30) days prior written notice; and provided,
that any such modification by AT&T shall be: (i) reasonable with respect to the
then-current AT&T performance requirements; and (ii) consistent with the
standards established by AT&T for all competitive access vendors.

 

15. Remedies for Service Deficiencies

 

15.A TWTC will apply a delayed installation credit for any Service that is not
provided by the Confirmed Due Date. The Confirmed Due Date will be the date
specified on TWTC’s Firm Order Confirmation (FOC) form, or other mutually
acceptable form of order acceptance.

 

15A.i The amount of the delayed installation credit will be as follows: *******.

 

15.A.ii Except as provided in Section 15.A.v, a delayed installation credit will
not be applied under the following circumstances:

 

(a) installation is delayed at AT&T’s request; or

 

(b) installation is delayed at the premises where installation is scheduled to
be made (1) at the request of AT&T’s customer, (2) because AT&T’s customer has
not given TWTC necessary access to the premises where installation is to be
made, or (3) because AT&T’s customer is not ready to accept the Service until
after the confirmed due date.

 

15.A.iii The reasons stated in Section 15.A.ii (b) shall not be deemed the cause
of an installation delay unless TWTC has:

 

(a) made reasonable efforts to consult with the appropriate AT&T work center (or
such other contact specified by AT&T) by telephone from the premises where
installation is scheduled to be made (or from a location near such premises);
and

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 12 of 37



--------------------------------------------------------------------------------

(b) taken such further actions in an attempt to make installation as AT&T may
direct in the course of such consultation.

 

15.A.iv If TWTC’s reasonable efforts to consult with AT&T as required under
Section 15.A.iii (a) are unsuccessful, TWTC shall notify AT&T of the reason for
the delay as soon as reasonably possible.

 

15.A.v Notwithstanding the provisions of Section 15.A.ii, a delayed installation
credit will be applied if TWTC fails to comply with any of the requirements of
Sections 15.A.iii or 15.A.iv of this Section.

 

15.A.vi The above remedies shall be AT&T’s exclusive remedies in the event of a
delayed installation.

 

15.B A credit allowance will be given for any period of Service Outage as
specified below. Credit allowances will be expressly indicated and deducted from
AT&T’s next invoice. A Service Outage begins for purposes of this Section 15.B
when AT&T reports the Service malfunction to TWTC or TWTC becomes aware of the
malfunction, which ever is earlier, except as set forth below. A Service Outage
ends when the affected circuit is fully operational and accepted by AT&T, unless
AT&T unreasonably withholds acceptance, in which case the Service Outage will
end when the affected circuit is fully operational.

 

15.B.i In the event of a single facility failure (e.g., cable cut, hardware,
access node) or other Service Outage for On-Net circuits provided via a SONET
ring or comparable technology with diverse paths and dual building entrance at
all terminating locations, and continuing for more than fifteen (15) minutes,
*******. Such Service Outage credit shall be payable when either AT&T reports
the outage to TWTC or when TWTC is made aware of the outage, whichever is
earlier, and the location or source of the service outage is determined to be on
the TWTC network.

 

15.B.ii TWTC’s “Self-Healing Ring Access Service” (as defined in Section C-1.7)
and “Switched Access Transport” (as defined in Section C-2.1.B.i) will
automatically restore themselves within fifteen (15) seconds. In the event of a
single facility failure (e.g., cable cut, access node, or hardware) or other
Service Outage for On-Net dedicated circuits that are provided via a dedicated
SONET ring or comparable technology with diverse paths and dual building
entrance at all terminating locations and continuing for more than fifteen (15)
seconds, *******. Such Service Outage credit shall be payable when either AT&T
reports the outage to TWTC or when the TWTC is made aware of the outage,
whichever is earlier, and the location or source of the Service Outage is
determined to be on the TWTC network.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 13 of 37



--------------------------------------------------------------------------------

15.B.iii DS-1, DS-3 and OC-n Dedicated Services, not subject to 15.B.i and
15.B.ii, above, provisioned entirely on TWTC’s network will be credited *******,
then the credit is 1/144 of the monthly recurring charge per a 3-hour outage.
These credits will only be received if: (a) both ends of such circuits are on
TWTC’s network; and (b) the cause of such service outage is determined to be in
TWTC’s network. No credits granted in any given month will exceed one month’s
charges for the affected Service.

 

15.B.iv Out-of-service credits do not apply to Service Outages: (a) caused by
AT&T or an AT&T customer; (b) due to failure of power or equipment provided by
AT&T or other third parties; (c) during any period in which TWTC is not given
access to the Served Premises; (d) which constitute Planned Service Outages
(“Planned Service Outage” means a complete loss of transmit or receive
capability occurring on TWTC’s network, caused by mutually agreed upon scheduled
maintenance or planned enhancements or upgrades to either party’s network); and
(e) due to any Force Majeure Event (as defined in Section 28).

 

15.B.v The above remedies shall be AT&T’s exclusive remedies in the event of a
Service Outage, other than in the event of Chronic Trouble Service, as set forth
in Section 15.C.

 

15.C A “Chronic Trouble Service” is a particular Service for which two (2) or
more trouble tickets have been opened within a consecutive 30-day period for the
same circuit and the cause of each such trouble is determined to be in TWTC’s
Network and is not caused by a circumstance described in Section 15.B.iv (a) –
(e), above. Whenever AT&T reports to TWTC that a Service is a Chronic Trouble
Service, TWTC will immediately perform a detailed investigation and report the
findings to AT&T.

 

15.C.i In the event that another trouble ticket is opened on such Chronic
Trouble Service within a 30-day period after clearing the most recent trouble,
*******

 

(a) *******; and

 

(b) *******.

 

15.D. If TWTC’s service performance is determined to be less than satisfactory
pursuant to Section 14, then within ten (10) days of TWTC’s knowledge of or
receipt of such determination TWTC shall provide to AT&T a written service
performance improvement plan that specifies the actions TWTC will take to
correct the deficiencies that resulted in the less-than-satisfactory evaluation.

 

15.D.i If TWTC and AT&T have complied with section 15.D, above and TWTC’s
service performance continues to be less than satisfactory pursuant to Section
14, then AT&T’s sole remedies for such failure are as follows:

 

(a) If TWTC’s service performance for the parameters contained in the DMOQ
entitled “Customer Desired Due Date” as of the date of execution of this
Agreement is less than satisfactory in a Selected MSA ******* and discontinue

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 14 of 37



--------------------------------------------------------------------------------

any Service within such Selected MSA without liability, and the amounts that
AT&T would have paid TWTC for the cancelled and disconnected Services will be
counted as Eligible Services in accordance with Sections 30.B and D of this
Agreement;

 

(b) If, on a per circuit basis, TWTC fails to meet the service performance
parameters contained in the DMOQ entitled “Mean Time to Repair” as of the date
of execution of this Agreement *******, and the amounts that AT&T would have
paid TWTC for the cancelled and disconnected Service will be counted as Eligible
Services in accordance with Sections 30.B and D of this Agreement;

 

(c) If TWTC’s service performance for the parameters contained in the DMOQ
entitled “Failure Frequency (including new installations and all others)” as of
the date of execution of this Agreement is less than satisfactory in a Selected
*******, and the amounts that AT&T would have paid TWTC for the cancelled and
disconnected Services will be counted as Eligible Services in accordance with
Sections 30.B and D of this Agreement; and/or

 

(d) If TWTC’s service performance for the parameters contained in the DMOQ
entitled “Self-Reporting Requirements” as of the date of execution of this
Agreement is less than satisfactory in a Selected MSA *******, and the amounts
that AT&T would have paid TWTC for the cancelled and disconnected Services will
be counted as Eligible Services in accordance with Sections 30.B and D of this
Agreement.

 

PART V: ADDITIONAL TERMS AND CONDITIONS

 

16. TWTC Regulatory Approvals

 

TWTC, at its own expense, shall obtain all regulatory certifications,
authorizations, and permits needed to offer the Services described in this
Agreement. TWTC will be solely responsible for determining which regulatory
approvals are required to satisfy applicable law and regulation. In addition to
all other rights and remedies for breach of Section 16, AT&T shall also be
entitled to the rights and remedies set forth in Section 30.D.iii.

 

17. TWTC Tariffs

 

If a tariff revision is required by law that materially adversely alters the
terms and conditions or pricing of this Agreement, any MSA Schedule or any
Service provided hereunder, then either party may choose to terminate this
Agreement, the affected MSA Schedule or the affected Service, as applicable,
upon no less than sixty (60) days’ prior written notice.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 15 of 37



--------------------------------------------------------------------------------

18. Delegation, Merger or Assignment

 

18.A TWTC shall not assign or delegate this Agreement (or any rights, payments,
privileges, duties, or obligations under this Agreement) without the prior
written consent of AT&T, which shall not be unreasonably conditioned, withheld
or delayed. Notwithstanding the foregoing, TWTC may assign this Agreement to any
parent, affiliate, subsidiary, successor-in-interest or as a result of a merger,
acquisition or sale of all or substantially all its assets, or the sale of all
or substantially all the assets it owns within a Selected MSA, without AT&T’s
consent, in accordance with this Section 18 of this Agreement.

 

18.A.i In the event of an assignment by TWTC that does not require AT&T’s
consent pursuant to Section 18.A, within five (5) business days of the closing
of the merger, acquisition or sale that caused this Agreement to be assigned,
TWTC shall provide AT&T with written notice identifying (a) the entity to which
this Agreement has been assigned (the “Assignee”) and (b) the date on which the
assignment became effective (the “Assignment Effective Date”). AT&T shall then
have the following options, in its sole discretion:

 

18.A.i(a) Within thirty (30) days of receipt of notice from TWTC pursuant to
Section 18.A.i, AT&T may notify the Assignee that it has elected to negotiate
with the Assignee additional or modified terms and conditions that AT&T, in its
sole discretion, requires to continue its Total Cumulative Revenue Commitment
hereunder. AT&T and Assignee shall then have one hundred and twenty (120) days
to negotiate in good faith, or such additional time as AT&T and the Assignee may
mutually agree upon. If at the end of such negotiation period AT&T and Assignee
have not reached agreement to continue AT&T’s Total Cumulative Revenue
Commitment, then within five (5) business days of the conclusion of such
negotiation period, AT&T shall exercise one of the options set forth in Section
18.A.i(b) or 18.A.i(c) of this Agreement; or

 

18.A.i(b) Intentionally deleted.

 

18.A.i(c) *******

 

18.A.ii For purposes of this Agreement, “Affiliate” means an entity which
(directly or indirectly) controls, is controlled by, or is under common control
with either AT&T or TWTC, where “control” means (a) the direct or indirect
ownership of more than forty percent (40%) of the equity or (b) management
control, including without limitation, the power to elect or appoint a majority
of the board of directors of a corporation or the managing general partner of a
partnership, or control through a management agreement or other similar
contractual arrangement.

 

18.B In the event of a merger, acquisition or sale by TWTC under Section 18.A,
above, with an entity from which AT&T purchases any products or services, the
amount purchased by AT&T in the previous twelve (12) months from such entity
shall be used to establish AT&T’s annual base purchases from such entity (“Base
Purchases”). To the extent that AT&T’s

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 16 of 37



--------------------------------------------------------------------------------

purchases from such an entity in any contract year are equal to or less than
AT&T’s Base Purchases, such purchases shall not qualify as Eligible Services for
the purposes of determining AT&T’s compliance with the applicable Annual Revenue
Commitment, as defined in Section 30.A, below. However, to the extent that
AT&T’s purchases from such an entity in any contract year exceed AT&T’s Base
Purchases, all purchases that exceed AT&T’s Base Purchases shall qualify as
Eligible Services for the purposes of determining AT&T’s compliance with the
applicable Annual Revenue Commitment, as defined in Section 30.A, below.

 

18.C Without diminishing its own rights and obligations under the Agreement,
AT&T may assign this Agreement or any benefits, rights, payments, privileges,
duties, or obligations under this Agreement to any Affiliate without the prior
written consent of TWTC, so long as (i) all billed accounts that have not been
disputed in accordance with Section F.4.B under this Agreement are current at
the time of assignment; (ii) AT&T provides TWTC with no less than sixty (60)
days prior written notice; (iii) Affiliate Assignee agrees in writing to assume
all obligations under the Agreement; and (iv) AT&T shall remain responsible for
the obligations (including, but not limited to, payments) of its Affiliate
Assignee. AT&T may assign this Agreement to a third party with the prior written
consent of TWTC.

 

19. Subcontracting by TWTC

 

19.A TWTC shall provide AT&T with a list of subcontractors TWTC uses in the
Selected MSA. If AT&T does not provide TWTC with a written objection to any
subcontractor on such list, and an explanation for such rejection, within thirty
(30) days, AT&T will be deemed to have approved the list, and TWTC may use any
subcontractor on the list to subcontract any of its duties and obligations under
this Agreement (including, without limitation, any work associated with network
deployment, service delivery, and quality control) within or around any Served
Premises without obtaining AT&T’s prior written consent to any specific
subcontractors.

 

19.B AT&T’s consent to any subcontracting by TWTC shall be conditioned upon: (1)
TWTC’s commitment to remain responsible for the performance of all obligations
under this Agreement; (2) the subcontractor’s agreement to be bound by all
relevant terms and conditions of this Agreement; and (3) the subcontractor’s
execution of a nondisclosure agreement reasonably satisfactory to AT&T.

 

19.C TWTC is responsible for payment to subcontractors for all subcontracted
work associated with Services provided under this Agreement unless explicitly
agreed to in writing by AT&T.

 

20. Single Point of Contact

 

TWTC will make available to AT&T a single point of contact with respect to each
major function performed by or on behalf of TWTC, including without limitation
contracting, contract administration, price adjustment, order processing,
service delivery, service maintenance, quality control, and billing for the
purpose of maintaining and improving the performance by TWTC under this
Agreement. In addition TWTC will make available to AT&T a senior

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 17 of 37



--------------------------------------------------------------------------------

manager who is authorized to, and responsible for, expediting corrective action
in the event of any problems in the performance of the Agreement.

 

21. Termination of Agreement

 

21.A Either party may elect to terminate this Agreement or any MSA Schedule (as
applicable) upon the other party’s failure to cure a material breach hereunder
or thereunder within sixty (60) days after written notice thereof; provided,
however, that if TWTC terminates in good faith for AT&T’s breach, such
termination shall not affect AT&T’s revenue commitment requirements under
Section 30, below, and if AT&T terminates in good faith for TWTC’s breach, AT&T
shall be relieved of all obligations hereunder, including any remaining revenue
commitments, as of the date of termination.

 

21.A.i AT&T may elect to terminate (1) this Agreement *******. “Parent Entity”
means any entity which controls TWTC or such Local Entity (as the case may be),
directly or indirectly, through an ability to direct management policies or
ownership of more that ten percent (10%) of TWTC’s or such Local Entity’s
equity. An entity shall be deemed to have become “Financially Uncertain” if such
entity:

 

(a) *******

 

(b) *******; or

 

(c) *******; or

 

(d) *******.

 

21.A.ii If AT&T requests in writing that TWTC confirm if one or more of the
foregoing events has occurred, TWTC must respond in writing within five (5)
business days.

 

21.B Upon expiration or termination of this Agreement or any MSA Schedule (as
applicable) for any reason, a “Transition Period” will commence with respect
thereto, in accordance with the following terms. The Transition Period shall be
one (1) year in the event of a TWTC breach, in which case the applicable rates
set forth in this Agreement shall apply throughout the Transition Period. The
Transition Period shall be nine (9) months in the event of the expiration of
this Agreement, in accordance with Section 2, above, in which case the
then-current contract rates shall apply for nine (9) months (“Expiration
Transition Period”). If AT&T Services remain in place after the Expiration
Transition Period, the lesser of (a) the then-current contract rates ******* (b)
TWTC’s then-current prevailing rates shall apply. The Transition Period shall be
six (6) months in the event of an AT&T breach (“AT&T Breach Transition Period”),
in which case the applicable ILEC month-to-month tariffed rates or TWTC tariffed
rates, if available, apply from the date of breach, which ever is lower. If AT&T
has not transitioned at the end of such six (6) month period TWTC shall have the
option of disconnecting all Services. In the event of TWTC’s breach of this
Agreement or after expiration of this Agreement, all other terms and conditions
of this Agreement remain in effect during any Transition Period, provided,
however, that in such event AT&T shall not be subject to any revenue commitment
of any kind during any such Transition Period.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 18 of 37



--------------------------------------------------------------------------------

21.B.i No later than three (3) months prior to the end of any Transition Period,
the Parties agree to commence negotiations diligently and in good faith to
establish mutually acceptable terms, conditions, and pricing for those Services
that AT&T, in its sole discretion, may purchase from TWTC upon expiration or
termination of the Transition Period. Notwithstanding the foregoing, Section 23
(No Consequential Damages) and Section 24 (Indemnification) of the Agreement
will remain in effect should AT&T purchase Services from TWTC after expiration
or termination of the Transition Period.

 

22. Continuity of Service

 

22.A TWTC acknowledges that remedies at law may be inadequate to compensate AT&T
for discontinuation of Services in violation of this Agreement. AT&T shall have
the right to seek injunctive relief and other equitable remedies in any court of
competent jurisdiction (in addition to remedies at law through the Alternative
Dispute Resolution Process set forth in Section 31 of this Agreement) to require
TWTC to continue providing Services in the applicable Selected MSA throughout
the term of this Agreement, and throughout any Transition Period.

 

22.B If for any reason AT&T elects to transition certain Services to another
supplier, TWTC shall cooperate with AT&T in good faith to effect such a
transition in an orderly manner.

 

23. No Consequential Damages

 

23.A NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, RELIANCE, OR SPECIAL DAMAGES SUFFERED BY SUCH OTHER
PARTY, INCLUDING WITHOUT LIMITATION, DAMAGES FOR HARM TO BUSINESS, LOST
REVENUES, LOST SAVINGS, OR LOST PROFITS SUFFERED BY SUCH OTHER PARTY, REGARDLESS
OF THE FORM OF ACTION, WHETHER IN CONTRACT, WARRANTY, STRICT LIABILITY, OR TORT,
INCLUDING, WITHOUT LIMITATION, NEGLIGENCE OF ANY KIND, WHETHER ACTIVE OR
PASSIVE, AND REGARDLESS OF WHETHER THE PARTY KNEW OF THE POSSIBILITY THAT SUCH
DAMAGES COULD RESULT. EACH PARTY HEREBY RELEASES THE OTHER PARTY (AND SUCH OTHER
PARTY’S SUBSIDIARIES AND AFFILIATES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND SUPPLIERS) FROM ANY SUCH CLAIM.

 

23.B The Parties agree that each Party’s reasonable and documented costs,
damages specifically allowable hereunder, and expenses incurred by it as a
result of any claim for which it should be indemnified by the other party under
Section 24, below, shall be considered direct damages for purposes of this
Section 23.

 

23.C The Parties agree that AT&T’s Total Cumulative Revenue Commitment set forth
in Section 30.A and in Table 1.A, below, shall be considered direct damages for
purposes of this section.

 

24. Indemnification

 

24.A Each Party (“Indemnitor”) shall indemnify, defend and hold harmless the
other Party (“Indemnitee”) from and against all losses, costs (including
reasonable attorneys’ fees),

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 19 of 37



--------------------------------------------------------------------------------

damages, and liabilities brought by third parties against Indemnitee for
personal injury or damage to real or personal property (“Claims”) to the extent
arising out of the acts or omissions of the Indemnitor; provided, however, that
Indemnitee promptly informs Indemnitor of such Claims and tenders to Indemnitor
the complete defense of such Claims and provides Indemnitor with all reasonable
cooperation in defending such Claims.

 

24.B TWTC shall indemnify, defend and hold harmless AT&T from and against all
losses, costs (including reasonable attorneys’ fees), damages and liabilities,
up to the limitation in each case of liability contained in AT&T’s FCC Tariff
No. 11, *******.

 

24.C Each Party (“Indemnitor”) agrees to release, indemnify, defend by counsel
reasonably acceptable to the other Party (“Indemnitee”), and hold harmless
Indemnitee against all losses, costs (including reasonable attorneys’ fees),
damages, and liabilities to the extent arising from claims by any person
alleging that the operation or installation of Indemnitor’s Facilities or
equipment (other than Facilities or equipment purchased by Indemnitor from
Indemnitee) infringes any United States patent, trademark, or copyright,
provided that Indemnitee provides Indemnitor with prompt notice of such claims,
tenders complete control of the defense of such claims to Indemnitor and
provides Indemnitor with all reasonable cooperation in the defense of such
claims. If any Facilities or equipment installed or operated in connection with
this Agreement are found to be so infringing, or if Indemnitor has reason to
believe that Facilities are likely to be found infringing, Indemnitor will:

 

24.C.i procure the necessary rights to permit continued use of the Facilities or
equipment by Indemnitee under this Agreement; or

 

24.C.ii modify the Facilities or equipment to render them functionally
equivalent and non-infringing; or

 

24.C.iii if the steps described in (i) and (ii) above cannot be accomplished at
a reasonable expense, or within a time period reasonably acceptable to
Indemnitee, remove the Facilities or equipment.

 

24.C.iv This indemnification shall not apply if such claim would not have arisen
but for the combination with or connection to Facilities or equipment by
Indemnitee of Indemnitor’s Facilities or equipment not specifically authorized
by Indemnitor.

 

25. Nonexclusive Remedies

 

Except as otherwise expressly provided in this Agreement, each of the remedies
provided under this Agreement is cumulative and is in addition to any remedies
that may be available at law or in equity.

 

26. Compliance with Applicable Laws and Standards

 

26.A Each Party agrees to comply, and to cause its Personnel to comply, with all
applicable requirements of law and all applicable standards pertaining to their
activities in connection with this Agreement.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 20 of 37



--------------------------------------------------------------------------------

26.B Each Party shall furnish certificates of compliance where required by law
or requested by the other Party.

 

26.C Each Party shall notify the other Party immediately if any permit, license,
certificate, approval or identification number required for it to perform work
under this Agreement is revoked, modified, expired, suspended or not renewed.

 

26.D Each Party shall notify the other Party immediately if any notice of
violation, summons, order or complaint has been issued by any governmental
authority to it or to any disposal or storage facility utilized by it in
connection with work that may be performed by it under this Agreement, if the
alleged violation, summons, order or complaint can be reasonably expected to
interfere with work performed by it under this Agreement.

 

27. No Third Party Beneficiaries

 

This Agreement does not provide and is not intended to provide third parties
with any remedy, claim, liability, reimbursement, cause of action, or other
privilege.

 

28. Force Majeure

 

Except as otherwise expressly provided in this Agreement and subject to the
restoration requirements set forth in TWTC’s Disaster Recovery Plan, neither
party shall be liable to the other party under this Agreement for any delay or
failure of performance resulting from any cause beyond such party’s reasonable
control and without its fault or negligence, including without limitation,
unusually severe weather conditions; earthquakes; floods; nuclear accidents;
acts of God; epidemics; war, terrorist acts, riots, insurrections, and civil
disturbances; government regulations; acts of civil or military authorities, or
the public enemy; and fuel or energy shortages (collectively “Force Majeure”);
provided, however, that AT&T shall be entitled to the rights and remedies set
forth in Section 30.D.v of this Agreement. The parties agree that no labor
dispute concerning the personnel and subcontractors of either party will be
considered a Force Majeure Event.

 

29. AT&T Payment

 

29. A Within thirty (30) days of the execution of this Agreement by TWTC, AT&T
shall pay TWTC, by wire transfer, the sum of ******* (the “Payment”). In
addition, AT&T shall provide TWTC with a credit in the amount of ******* (the
“Credit,”) against TWTC’s purchase of services from AT&T. AT&T also agrees that,
within thirty (30) days of the execution of the instant Agreement, it will pay
TWTC for Switched Access Services for the period from April 1, 2000 until the
Effective Date of this Agreement at the rates set forth in that column entitled
“TWTC Less 20%” set forth in Table 3 to Appendix E, less any payments for such
period made by AT&T and received by TWTC.

 

29.B Intentionally deleted.

 

29.C *******.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 21 of 37



--------------------------------------------------------------------------------

30. Revenue Commitment

 

30.A AT&T commits to pay TWTC a total cumulative revenue commitment equal to the
sum of the annual revenue commitments (“Annual Revenue Commitments”) as set
forth in Section 30.A, Table 1.A (entitled “Total Cumulative Revenue
Commitment”), below, over the Term (“Total Cumulative Revenue Commitment”) under
the terms and conditions set forth in this Section 30 of the Agreement.

 

30.A.i The Total Cumulative Revenue Commitment shall be on a “take or pay”
basis, under which AT&T, for each year of the Term, shall pay in accordance with
this Section 30 the greater of the amounts due for Eligible Services (as defined
in Section 30.B) or the Annual Revenue Commitment amounts to which AT&T hereby
commits to pay TWTC in each respective Term year as set forth in Table 1.A,
below, and this Section 30. Additional pricing terms and conditions are set
forth in Appendix D (Pricing Principles for Dedicated Services) and Appendix E
(Pricing Principles for Switched Access Service), below.

 

30.A.ii AT&T’s compliance or non-compliance with the Annual Revenue Commitment
shall be measured by inclusion of all Eligible Services billed through December
31st of each year of the Term, and shall be determined, and notice of any
non-compliance delivered in accordance with Section 37 (Notices) of any Annual
Deficiency (as defined in Section 30.A.iii), by no later than January 31st of
each following year; provided, that AT&T receives all applicable bills by
January 10th of each such following year. If the total revenue from AT&T’s
purchase of Eligible Services from January 1st to December 31st of the then
current year meet or exceeds the Annual Revenue Commitment at the end of such
year, then AT&T shall be considered in compliance with its Annual Revenue
Commitment as of the end of such year. AT&T may exceed its Annual Revenue
Commitment in any given Term year. In such event, TWTC shall apply the amount
that exceeds the Annual Revenue Commitment for such Term year to the Annual
Revenue Commitment for the following Term year, and apply the same amount to the
Total Cumulative Revenue Commitment.

 

30.A.iii Subject to Section 30.A.ii, if AT&T’s purchases of Eligible Services in
any year are less than the Annual Revenue Commitment for such year, such
deficiency shall be defined as the “Annual Deficiency.” In the event of an
Annual Deficiency, AT&T must pay the Annual Deficiency in immediately available
funds within thirty (30) days from the date of determination of non-compliance.
If AT&T is required to pay an Annual Deficiency and TWTC does not receive
payment of the Annual Deficiency within said thirty (30) days, interest at the
rate of twelve percent (12%) per annum is due TWTC and owing from the Annual
Deficiency date due until the date the Annual Deficiency is received by TWTC.
Any Annual Deficiency payments issued by AT&T shall apply toward the Annual
Revenue Commitment in the Term year in which the Annual Deficiency occurred and
apply toward the Total Cumulative Revenue Commitment, and not apply toward the
Annual Revenue Commitment in the Term year in which the Annual Deficiency
payment is made.

 

30.A.iv AT&T may exceed its Annual Revenue Commitment in any Term year. In such
event, to the extent that AT&T has paid any Annual Deficiencies directly to

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 22 of 37



--------------------------------------------------------------------------------

TWTC in previous Term years, excluding any AT&T True-Up Amounts, then at such
time prior to the end of any Term year as AT&T meets or exceeds its Annual
Revenue Commitment for that Term year, then AT&T, at its sole discretion, shall
(i) receive credits applied towards Services purchased thereafter for the
remainder of such Term year in an amount not to exceed the amount of any
previously paid Annual Deficiencies; provided, that after such Annual Deficiency
credits are applied, any remaining Annual Revenue Commitment amount that exceeds
the Annual Revenue Commitment for such Term year will be applied to the Annual
Revenue Commitment for the following Term year, and the same amount will be
applied to the Total Cumulative Revenue Commitment, or (ii) have TWTC apply the
entire amount that exceeds the Annual Revenue Commitment for such Term year to
the Annual Revenue Commitment for the following Term year, and apply the same
amount to the Total Cumulative Revenue Commitment.

 

Table 1.A

Annual Revenue Commitments and Total Cumulative Revenue Commitment

 

Term Year(s)

--------------------------------------------------------------------------------

  

1/1/05 to 12/31/05

(Year 5)

--------------------------------------------------------------------------------

  

1/1/06 to 12/31/06

(Year 6)

--------------------------------------------------------------------------------

  

1/1/07 to 12/31/07

(Year 7)

--------------------------------------------------------------------------------

  

1/1/08 to 12/31/08

(Year 8)

--------------------------------------------------------------------------------

Annual Revenue Commitments

   *******    *******    *******    *******

Total Cumulative Revenue Commitment

  

********

(See also Section 29.C of the Sixth Amendment)

  

*******

(See also Section 29.C of the Sixth Amendment)

  

*******

(See also Section 29.C of the Sixth Amendment)

  

*******

(See also Section 29.C of the Sixth Amendment)

 

30.B For the purpose of this Agreement, “Eligible Services” shall include all
purchases of telecommunications services by AT&T and any of its subsidiaries,
other than AWS, from TWTC or any Local Entity, including without limitation: (i)
all purchases of Services by AT&T pursuant to this Agreement; (ii) all purchases
of telecommunications services by AT&T’s government markets group; and (iii) all
other purchases by AT&T of telecommunications services under any other agreement
or TWTC’s tariffs.

 

30.C *******

 

30.C.i AT&T shall have the right, but not the obligation, to specify no more
than ******* buildings per contract year (unless the parties mutually agree
otherwise) that TWTC shall be required to include in its Building Growth Level
(“Specified Buildings”), provided that;

 

(a) each Specified Building shall be no more than one (1) mile from TWTC’s then
existing fiber network; and

 

(b) no more than twenty percent (20%) of the Specified Buildings can be in the
zero mileage rate band for Dedicated Services as set forth in Table 2, below;
and

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 23 of 37



--------------------------------------------------------------------------------

(c) a list of Specified Buildings is provided to TWTC quarterly, but AT&T has
the right to designate a building as a Specified Building on an individual basis
between quarterly lists on an ad hoc basis; provided however, that the total
number of buildings AT&T may designate per year shall not exceed 50 buildings,
unless the parties mutually agree otherwise; and

 

(d) TWTC shall use the same efforts it uses to complete build-out to a Specified
Building in the contract year in which AT&T designates a Specified Building as
it uses to complete build-outs to buildings that AT&T has not designated, and if
TWTC does not complete build-out to a Specified Building within the same
contract year in which AT&T designates a Specified Building as such, such
building shall not be counted towards TWTC’s Building Growth Level for such
contract year; provided, however, that if AT&T specifies any Specified
Building(s) within one hundred twenty (120) days of the end of any contract year
and TWTC does not reject such Specified Building(s) in accordance with Section
30.C.i(e), below, then such building(s) shall count towards TWTC’s Building
Growth Level for such contract year regardless of whether TWTC is able to
complete the build-out within such contract year, so long as TWTC uses the same
efforts to complete the build-out as it uses to complete build-outs to buildings
that AT&T has not designated; and

 

(e) TWTC has the right to reject each year up to twenty percent (20%) of the
Specified Buildings on the lists for any or no reason without any penalty with
regard to its Building Growth Level and without a countermanding increase in the
number of buildings AT&T is permitted to designate; and

 

(f) for multi-tenant Specified Buildings, AT&T guarantees it will purchase at
least fifteen (15) T-1 equivalents, for a minimum period of twenty four (24)
months from date of the installation of Services that AT&T orders, or twenty
four (24) months from the date of the completion of installation of TWTC
Facilities in the building; this guarantee shall be on a “take or pay” basis,
and is not dependent upon the actual ordering by AT&T of any such Services; such
revenue, when paid by AT&T, shall be included as Eligible Services applicable to
AT&T’s Total Annual and Total Cumulative Revenue Commitments, regardless of
whether AT&T actually orders any Services into any such buildings; and

 

(g) for single-tenant Specified Buildings, TWTC first shall develop the minimum
monthly revenue requirement on an Individual Case Basis, as set forth in Section
D.6, below, and shall provide AT&T with such minimum monthly revenue requirement
for such building(s). AT&T then shall have the right to remove such building
from the Specified Building list, which removal shall not reduce the total
number of Specified Buildings AT&T may designate in accordance with this Section
30.C.i. In the event AT&T does not remove such single tenant Specified Building
from the Specified Building list, and if AT&T then fails to submit or if AT&T
cancels an order for Services in such single tenant Specified Building for any
reason (other than TWTC’s delay in installation as set forth in Section 15.A,
above) that otherwise would have met the minimum monthly revenue requirement for
such single tenant building, then AT&T shall pay TWTC for at least fifteen (15)
T-1 equivalents, for a minimum period of

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 24 of 37



--------------------------------------------------------------------------------

twenty four (24) months from the date of the completion of installation of TWTC
Facilities in the building; this guarantee shall be on a “take or pay” basis,
and is not dependent upon the actual ordering by AT&T of any such Services; such
revenue, when paid by AT&T, shall be included as Eligible Services applicable to
AT&T’s Total Annual and Total Cumulative Revenue Commitments, regardless of
whether AT&T actually orders any Services into any such buildings.

 

30.C.ii TWTC shall provide AT&T with an accurate and complete initial list of
On-Net Buildings as of the Effective Date of this Agreement and provide accurate
and complete monthly updates thereafter in accordance with Section 4 of this
Agreement.

 

30.D Interruptions of Service for reasons other than those contained in Section
15.B.iv should not have the effect of impeding AT&T’s ability to meet its Total
Annual Revenue Commitment through the purchase of Services. Accordingly, in
addition to all other rights and remedies that AT&T has pursuant to this
Agreement:

 

30.D.i If AT&T elects to cancel any pending Service requests or cancel any
Services pursuant to Section 15.D of this Agreement, the amount that AT&T would
have paid TWTC for such Services shall be included in determining the amount of
Eligible Services AT&T has purchased;

 

30.D.ii If AT&T elects to disconnect a Service as a result of a Chronic Trouble
Service pursuant to Section 15.C of this Agreement, the amount that AT&T would
have paid TWTC for such Service shall be included in determining the amount of
Eligible Services that AT&T has purchased;

 

30.D.iii If TWTC’s ability to provide Services in any Selected MSA(s) is
suspended for failing to maintain regulatory approvals as defined in Section 16
of this Agreement, the amount of annualized purchases that AT&T would have paid
TWTC, determined based upon the average of the six (6) most recent months of
purchases in the applicable MSA, shall be included in determining the amount of
Eligible Services that AT&T has purchased;

 

30.D.iv If AT&T elects to terminate any MSA Schedule(s) pursuant to Section
21.A, the amount of annualized purchases that AT&T would have paid TWTC,
determined based upon the average of the twelve (12) most recent months of
purchases in the applicable MSA, shall be included in determining the amount of
Eligible Services that AT&T has purchased; and

 

30.D.v If any Service is interrupted due to TWTC invoking a Force Majeure event
as defined in Section 28, above, while AT&T is not obligated to pay for any
Service that is interrupted for such a Force Majeure event, the amount that AT&T
would have paid TWTC for each Service interrupted by a Force Majeure for as long
as the Service was interrupted shall be included in determining the amount of
Eligible Services that AT&T has purchased. If any Service is interrupted due to
AT&T invoking a Force Majeure event as defined in Section 28, above, AT&T is not
obligated to pay for any Service that is interrupted for such a Force Majeure
event, but the amount that AT&T would have

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 25 of 37



--------------------------------------------------------------------------------

paid TWTC for each Service interrupted by a Force Majeure for as long as the
Service is interrupted shall not be included in determining the amount of
Eligible Services that AT&T has purchased.

 

30.E Any credits to the Total Annual Revenue Commitment set forth in this
Section 30, or any reductions thereto shall be applicable only if and only to
the extent AT&T does not unreasonably condition, delay or withhold its consent,
agreement or approval to any matter contained in this Agreement for which such
consent, agreement or approval is required, including, without limitation, those
set out in Sections 8.B and 12.C, above.

 

31. Alternative Dispute Resolution

 

31.A The Parties agree that resolving disputes as promptly and efficiently as
possible will best serve their respective interests. If the Parties cannot
resolve a dispute regarding any matter under or relating to this Agreement
through negotiation, the dispute shall be referred to an Inter-Company Review
Board consisting of one representative from AT&T at the Division or above level
and one representative from TWTC at the Vice-President or above level (“Internal
Resolution Process”). Either Party may designate a representative at a lower
level, provided that such representative has been granted the decision-making
authority of the higher level manager for purposes of such dispute resolution.
Each Party, through its representatives, shall negotiate diligently and in good
faith for a period of sixty (60) days to resolve the dispute. If the Internal
Resolution Process does not result in a resolution of the dispute, the Parties
will proceed to arbitration in accordance with Section 31.B, below.

 

31.B All disputes which cannot be amicably resolved by such Inter-Company Review
Board within such sixty (60) day time period shall be settled exclusively by
binding arbitration in accordance with *******. The arbitrator shall be bound by
and shall strictly enforce the terms of the Agreement and may not limit, expand,
or otherwise modify the terms of this Agreement. The arbitrator shall not have
the power to award punitive damages or any damages that are excluded under
Section 23, and each Party irrevocably waives any claim thereto. The arbitrator
shall render a written decision within six (6) months after being selected,
which decision shall be final and binding upon the Parties and may be enforced
by either Party in any court of competent jurisdiction. Each Party will bear its
own expenses in connection with the arbitration, and will share equally the fees
and expenses of the arbitration and arbitrator, unless the award otherwise
provides.

 

31.C This Section 31 shall not be construed to prohibit either Party from
seeking preliminary or permanent injunctive relief in any court of competent
jurisdiction; however, the arbitrator hearing the dispute to which the
injunction pertains will have the power to modify or dissolve any such
injunction, or to order additional injunctive relief, in connection with the
final arbitration award. If court proceedings to stay litigation or compel
arbitration under this Section 31 are necessary, the Party who unsuccessfully
opposes such proceedings shall pay all associated costs, expenses, and
attorneys’ fees that the other Party reasonably incurs in connection with such
court proceedings.

 

31.D The Parties, their representatives, other participants and arbitrator shall
hold the existence, content, and result of any mediation and arbitration in
confidence except to the

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 26 of 37



--------------------------------------------------------------------------------

extent necessary to enforce a final settlement agreement or to obtain and secure
enforcement of or a judgment on an arbitration decision and award.

 

31.E The United States Arbitration Act, 9 U.S.C. Sections 1-14, governs the
interpretation and enforcement of this Section 31.

 

31.F If, for any reason, the Federal Communications Commission or any other
federal or state regulatory agency exercises jurisdiction over and decides any
dispute related to this Agreement or to any TWTC tariff and, as a result, a
claim is adjudicated in both an agency proceeding and an arbitration proceeding,
then (1) to the extent required by law, the agency ruling shall be binding upon
the Parties for the limited purposes of regulation within the jurisdiction and
authority of such agency and (2) for all other purposes not expressly precluded
by such agency ruling, the arbitration ruling shall be binding upon the Parties.

 

32. Confidentiality and Proprietary Information

 

32.A In connection with this Agreement, either Party may furnish to the other
Party certain information that is marked or otherwise specifically identified as
proprietary or confidential (“Information”). This Information may include, among
other things, documentation, data, drawings, specifications, plans, and other
technical or business information and the pricing offered by TWTC hereunder to
AT&T. For purposes of this Section 32, the Party that discloses Information is
referred to as the “Disclosing Party”, and the Party that receives Information
is referred to as the “Receiving Party.”

 

32.B When Information is furnished in tangible form, the Disclosing Party shall
mark it as proprietary or confidential. When Information is provided orally, the
Disclosing Party shall, at the time of disclosure or promptly thereafter,
identify the Information as being proprietary or confidential.

 

32.C With respect to Information disclosed under this Agreement, the Receiving
Party and its employees shall:

 

32.C.i hold the Information in confidence for a period of five (5) years from
date of disclosure, exercising a degree of care not less than the care used by
the Receiving Party to protect its own proprietary or confidential information
that it does not wish to disclose;

 

32.C.ii restrict disclosure of the Information solely to those of its employees
or, with the Disclosing Party’s prior written consent (which shall not be
unreasonably withheld), contract employees, who have a need to know in
connection with the Receiving Party’s performance of this Agreement, and not
disclose the Information to any other person or entity without the prior written
consent of the Disclosing Party;

 

32.C.iii advise those employees of their obligations with respect to the
Information; and

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 27 of 37



--------------------------------------------------------------------------------

32.C.iv use the Information only in connection with the performance of this
Agreement, except as the Disclosing Party may otherwise agree in writing.

 

32.D Information shall be deemed the property of the Disclosing Party. Upon
request of the Disclosing Party, the Receiving Party shall return all
Information received in tangible form, or shall destroy it and provide written
certification of destruction to the Disclosing Party. If the Receiving Party
loses or makes an unauthorized disclosure of Information, it shall notify the
Disclosing Party and use reasonable efforts to retrieve the Information.

 

32.E The Receiving Party shall have no obligation to preserve the proprietary
nature of Information that:

 

32.E.i was previously known to the Receiving Party free of any obligation to
keep it confidential; or

 

32.E.ii is or becomes publicly available by means other than unauthorized
disclosure hereunder; or

 

32.E.iii is developed by or on behalf of the Receiving Party independently of
any Information furnished under this Agreement; or

 

32.E.iv is received from a third party without a confidentiality obligation, and
Receiving Party has no reason to know or suspect that it is being disclosed in
violation of a confidentiality obligation.

 

32.F The existence and contents of this Agreement and any MSA Schedules shall be
kept in confidence by both parties in accordance with Section 32.C as though
they were Information, subject, however to Section 32.H.

 

32.G Except with AT&T’s prior written consent, TWTC shall not disclose any
information pertaining to the identities, locations, and requirements of AT&T’s
customers to (1) TWTC’s Affiliates, except for the Local Entity serving such
customers; (2) any third party (even if under contract to TWTC); (3) to any
personnel of TWTC responsible for publicity or for end user sales or marketing;
(4) any TWTC sales personnel not exclusive to AT&T other than the TWTC AT&T
Account Team; (5) any TWTC service development or product development personnel;
or (6) any TWTC personnel who do not have a need to know to provide Services to
AT&T under this Agreement.

 

32.H Except with TWTC’s prior written consent, AT&T shall not disclose any
information it requires TWTC to provide under this Agreement, including without
limitation, information on TWTC’s pricing, discounts, network and future MSA
expansions (1) to AT&T Affiliates; (2) to any third party (even if under
contract to AT&T); (3) to any personnel of AT&T responsible for publicity or for
end user sales or marketing of the same kind of services as will be provided
hereunder; (4) any AT&T sales personnel not exclusive to TWTC other than the
AT&T TWTC Account Team; (5) any AT&T service development or product development
personnel; or (6) any AT&T personnel who do not have a need to know in order for
AT&T to perform its obligations under this Agreement.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 28 of 37



--------------------------------------------------------------------------------

32.I If the Receiving Party is required to disclose the Disclosing Party’s
Information by an order or a lawful process of a court or governmental body, the
Receiving Party shall promptly notify the Disclosing Party, and shall cooperate
with the Disclosing Party in seeking reasonable protective arrangements before
the Information is produced.

 

32.J Each Party agrees that the Disclosing Party would be irreparably injured by
a breach of this Section 32 by the Receiving Party or its representatives and
that the Disclosing Party shall be entitled to equitable relief, including
injunctive relief and specific performance, in the event of any breach of the
provisions of this Section 32. Such remedies shall not be deemed to be the
exclusive remedies for a breach of this Section 32, but shall be in addition to
all other remedies available at law or in equity.

 

32.K With respect to any Information furnished pursuant to this Agreement, the
terms of any prior Nondisclosure Agreement(s) executed by TWTC and AT&T is (are)
superseded by the terms of this Section 32. Any Information furnished under such
prior Nondisclosure Agreement(s) and entitled to protection under it (them)
shall be treated as Information in accordance with this Section 32.

 

32.L Receiving Party shall indemnify Disclosing Party and hold Disclosing Party
harmless from and against Disclosing Party’s lost revenues, lost profits, or any
other harm to Disclosing Party’s business proximately caused by wrongful
disclosure or use of proprietary information by Receiving Party (or its
employees, agents, delegates, or contractors) in violation of the
confidentiality provisions of this Agreement.

 

33. Publicity and Advertising

 

33.A Neither Party shall publish or use any advertising, sales promotions, or
other publicity materials that use the other Party’s logo, trademarks, or
service marks without the prior written approval of the other Party.

 

33.B Each Party shall have the right to review and approve any publicity
materials, press releases, or other public statements by the other that refer to
such Party or that describe any aspect of this Agreement. Each Party agrees not
to issue any such publicity materials, press releases, or public statements
without the prior written approval of the other Party.

 

33.C Nothing in this Agreement establishes a license for either Party to use any
of the other party’s brands, marks, or logos without prior written approval of
the other Party.

 

34. Governing Law

 

New York law (excluding its choice of law rules and laws concerning arbitration)
governs all substantive matters pertaining to the interpretation and enforcement
of the terms of this Agreement.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 29 of 37



--------------------------------------------------------------------------------

35. No Waiver

 

Failure of either Party to enforce any right or remedy available to it under
this Agreement shall not be construed as a waiver of the right or remedy with
respect to any other breach or failure by the other Party.

 

36. Unenforceable Provisions

 

No provision of this Agreement shall be interpreted to require any unlawful
action by either Party. If any section or clause of this Agreement is held to be
invalid or unenforceable, then the meaning of that section or clause shall be
construed so as to render it enforceable to the extent feasible. If no feasible
interpretation would save the section or clause, it shall be severed from this
Agreement with respect to the matter in question, and the remainder of the
Agreement shall remain in full force and effect. However, in the event such
section or clause is an essential element of the Agreement, the parties shall
promptly negotiate a replacement that will achieve the intent of such
unenforceable section or clause to the extent permitted by law.

 

37. Notices

 

All notices required or permitted under this Agreement and all requests for
approvals, consents, and waivers must be in writing and must be delivered by a
method providing for proof of delivery (including express courier and facsimile,
or email if receipt is acknowledged by the recipient) and will be deemed
delivered when actually received. Any notice or request will be delivered to the
following addresses until a different address has been designated by notice to
the other.

 

RECIPIENTS FOR NOTICES

 

TWTC’S RECIPIENT

--------------------------------------------------------------------------------

  

AT&T’S RECIPIENT

--------------------------------------------------------------------------------

Name:    Troy Knuckles    Name:    Robert P. Handal, Jr. Title:    Vice
President National Sales    Title:   

Division Manager, CLEC Business

Development and Management

Address:   

Time Warner Telecom Holdings Inc.

10475 Park Meadows Drive

Littleton, Colorado 80124

   Address:   

AT&T Corp.

Room 2A109

One AT&T Way

Bedminster, New Jersey 07921

Facsimile number: (303) 566-1011    Facsimile number: (908) 234-8835 E-mail
address: troy.knuckles@twtelecom.com    E-mail address: bhandal@att.com with a
copy to:    with a copy to:

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 30 of 37



--------------------------------------------------------------------------------

TWTC’S RECIPIENT

--------------------------------------------------------------------------------

  

AT&T’S RECIPIENT

--------------------------------------------------------------------------------

Name:    Tina Davis    Name:    Paula Block Title:    Vice President & Assistant
General Counsel    Title:    Senior Attorney Address:   

Time Warner Telecom, Inc.

10475 Park Meadows Drive

Littleton, Colorado 80124

   Address:   

AT&T Law Division

Room 32D47

55 Corporate Drive

Bridgewater, New Jersey 08807

Facsimile number: (303) 566-1010    Facsimile number: (908) 658-2349 E-mail
address: tina.davis@twtelecom.com    E-mail address: paulablock@att.com

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 31 of 37



--------------------------------------------------------------------------------

38. Titles

 

Titles to parts, sections, appendixes, tables, schedules, and the like are used
merely for convenience and shall not be taken as an interpretation of the
contents of those provisions or as an attempt to enlarge, limit, or define terms
covered by this Agreement.

 

39. Amendments

 

39.A Except as otherwise expressly provided in this Agreement, this Agreement
may be modified or amended only by written agreement executed by authorized
representatives of both TWTC and AT&T.

 

39.B To the extent that this Agreement expressly authorizes unilateral
modification of certain Appendix material at the discretion of one Party, such
Party may effect the modification of the Appendix by giving written notice of
such modification to the other Party, and mutual written agreement shall not be
required.

 

40. Not a Joint Venture

 

This Agreement is intended to establish a relationship of supplier and customer
between TWTC and AT&T. The undertakings described in this Agreement shall not be
deemed to constitute a joint venture or partnership between TWTC and AT&T.

 

41. Successors and Assigns

 

This Agreement shall be binding upon, and shall inure to the benefit of, the
Parties and their permitted successors and assigns. No succession or assignment
by either Party shall be permitted (even if by operation of law) except in
accordance with the requirements of Section 18.

 

42. Survival

 

The obligations of the parties under Sections 22 and 32, and all other
obligations which by their nature continue beyond the term of this Agreement,
shall survive the expiration or termination of this Agreement (or any part of
it).

 

43. Referenced Documents

 

Whenever any provision of this Agreement refers to an AT&T Practice or any
publication of telecommunications industry administrative or technical
standards, or technical references it will be deemed to be a reference to the
most recent version or edition (including any amendments, supplements, addenda,
or successors) of such document that is in effect, and will include the most
recent version or edition (including any amendments, supplements, addenda, or
successors) of each document incorporated by reference in such a technical

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 32 of 37



--------------------------------------------------------------------------------

reference, technical publication, AT&T Practice, or publication of industry
standards, provided that AT&T has previously provided TWTC with a copy of any
such most recent AT&T Practice within any timeframes set forth herein.

 

44. Incorporated Documents

 

The annexed Appendixes A through G referred to in this agreement, listed in the
List of Appendixes (behind the Table of Contents of this Agreement), are hereby
incorporated in and made part of this Agreement.

 

45. Entire Agreement

 

This Agreement constitutes the entire agreement between TWTC and AT&T with
respect to the subject matter hereof. This Agreement supersedes all other
memoranda, proposals, representations, statements, agreements, or
understandings, whether written or oral, made concerning such subject matter
prior to mutual execution hereof.

 

46. Representations and Warranties

 

In addition to any other representations and warranties contained in this
Agreement, each Party hereto represents and warrants to the other that:

 

46.A It has and shall maintain the full right and authority to enter into,
execute, deliver, and perform its obligations under this Agreement;

 

46.B It has taken all requisite corporate, partnership, or other applicable
organizational action to approve the execution, delivery, and performance of
this Agreement;

 

46.C This Agreement constitutes a legal, valid and binding obligation
enforceable against such Party in accordance with its terms; and

 

46.D Its execution of and performance under this Agreement shall not violate any
applicable existing regulations, rules, statutes, or court orders of any local,
state, or federal government agency, court, or body.

 

47. Settlement Terms and Release

 

47.A The Parties entered into an agreement effective as of September 15, 1995
(as amended by that certain Amendment One to Agreement effective as of June 1,
1997, the “Prior Agreement”), for the purchase of telecommunications services,
including services similar to the Services that are the subject of the instant
Agreement. The Parties had disputes (“Disputes”) over the price for certain
services under the Prior Agreement and the construction, interpretation and
application of certain provisions of the Prior Agreement. The Parties hereby
agree to resolve the Disputes under the terms and conditions of this Agreement.

 

47.B The Parties acknowledge and agree that this Agreement is the result of a
compromise and shall not be, nor shall it ever be deemed or construed to be, an
admission by any Party of

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 33 of 37



--------------------------------------------------------------------------------

any liability, wrongdoing, or responsibility on its part or on the part of its
predecessors, successors, assigns, agents, employees, representatives,
attorneys, parents, subsidiaries, affiliates, officers, directors or
shareholders. The Parties expressly deny any such liability, wrongdoing or
responsibility.

 

47.C In consideration of the payments and credits set forth in Section 29,
above, the execution of this Agreement, and each Party’s good faith intent, as
of the date of execution of this Agreement to perform hereunder, the Parties and
their respective predecessors, successors, assigns, agents, employees,
representatives, attorneys, parents, subsidiaries, affiliates, officers,
directors and shareholders hereby mutually waive, relinquish and release each
other and each other’s respective predecessors, successors, assigns, agents,
employees, representatives, attorneys, parents, subsidiaries, affiliates,
officers, directors and shareholders from any and all claims, debts, demands,
actions, causes of action, liabilities or controversies whatsoever, whether at
law or in equity, whether in contract, in tort or under statute, arising out of
or related to, in whole or in part, the Prior Agreement or the Disputes and any
and all claims or lawsuits arising out of or related to the Prior Agreement or
the Disputes that could have been brought before any state, local or federal
court, or state or federal agency, or in any arbitration proceeding, whether now
known or unknown, liquidated or unliquidated, as of the Effective Date of this
Agreement.

 

47.D Upon its execution, this Agreement shall supercede the Prior Agreement,
which shall become null and void and of no further force and effect; provided
that TWTC shall continue to provide the Services to AT&T that are being provided
to AT&T under the Prior Agreement as of the Effective Date of this Agreement,
and all such Services shall become immediately subject to the terms and
conditions, including without limitation the pricing terms and conditions, of
this Agreement.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 34 of 37



--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Agreement through their
authorized representatives.

 

TIME WARNER TELECOM GENERAL PARTNERSHIP       AT&T CORP. By:   Time Warner
Telecom Holdings         Inc., its managing general partner         By:  

/s/ George Bykowski

      By:  

/s/ Ben La Montagne

Signature

     

Signature

George Bykowski

     

Ben La Montagne

Name

     

Name

VP National Sales

     

VP Local Services and Access Mgmt

Title

     

Title

12/26/00

     

1/3/01

Date

     

Date

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 35 of 37



--------------------------------------------------------------------------------

Appendix A

 

INDEX OF DEFINED TERMS

 

Defined Term

--------------------------------------------------------------------------------

   Section1


--------------------------------------------------------------------------------

2001 Rates (Deleted)

   D.2.B

2002 Rates (Deleted)

   D.2.B

2003 Rates

   D.2.B

Additional Service Channels

   D.7.A

Affiliate

   18.A.ii

Agreement

   Preamble

Annual Deficiency

   30.A.iv

Applicable EH&S Requirements

   G.5.C.i

Assignee

   18.A.i

Assignment Effective Date

   18.A.i

AT&T

   Preamble

AT&T Practice

   43

AT&T Serving Office

   5.A

AT&T-Dedicated Access Infrastructure Requirements

   9.A

AT&T’s Affiliates and Personnel

   G.16.G

AT&T Switched Access Infrastructure Requirements

   9.A

AWS (Deleted)

   10

Base Purchases

   18.B

Bona Fide Order for Services

   30.C

Building Growth Level

   30.C

Call Delivery

   C-2.1.B.ii

CIA

   12.C

CASBR

   F.1

Channel Termination

   C-1.2.A.i

Chronic Trouble Service

   15.C

Claims

   24.A

--------------------------------------------------------------------------------

1 Sections beginning with a numeral are located in the Agreement and Sections
beginning with a letter are located in the respective Appendix.

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 1 of 4



--------------------------------------------------------------------------------

Appendix A

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

    

Common Interface Arrangement

   12.C     

Confirmed Due Date

   15.A     

CPR

   31.B     

Credit

   29     

Current Rate

   D.2.A     

Current Selected MSA

   4.B     

Customer Desired Due Date

   F.3.B.iii     

Customer Premises

   5.A     

Dedicated Services

   5.C.i     

Demarc

   C-1.1.C     

Design Layout Record

   8.E.ii     

Digital Subrate Service

   C-1.6.A     

Disaster Recovery Plan

   8.C     

Disclosing Party

   32.A     

DMOQs

   14.A     

DS-0 Service

   C-1.5.A     

DS-1 Service

   C-1.4.A     

DS-3 Service

   C-1.3     

Effective Date

   Preamble     

Eligible Services

   30.B     

End User Claims

   24.A     

Entrance Facilities

   D.1.C     

Exchange Area

   5.C.i     

Extended Total Annual Revenue Commitment

   2.A    (Deleted)

Extended Total Cumulative Revenue Commitment

   2.A    (Deleted)

Facilities

   8.D     

Financially Uncertain

   21.A.i     

Firm Order Commitment

   8.E.i     

Force Majeure

   28     

ILEC

   5.C.i     

Information

   32.A     

Internodal Connection

   C-1.2.A.ii     

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 2 of 4



--------------------------------------------------------------------------------

Appendix A

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

   

Initial Term

   2.A   (Deleted)

Local Entity

   4.C    

LSO

   5.C.i    

LSO Node

   C-1.2.B    

MSA

   4.A    

MSA Schedule

   4.A    

Multiplexing

   C-1.2.A.iii    

Network

   8.A    

Network Interface Code

   C-1.1.C    

Network Interface Device

   C-1.1.C    

New Selected MSA

   E.2.B    

Off-Net

   4.E.ii    

On-Net

   4.E.i    

Parent Entity

   21.A.i    

Payment

   29    

Planned Service Outage

   15.B.iv (d)    

Primary Channel Termination

   C-1.2.A.i    

Rate Discount Off Dedicated Services

   30.A.ii   (Deleted)

Ready-to-Serve Package

   8.B    

Recalculated Growth Revenue Commitment

   30.A.v   (Deleted)

Recalculated Total Annual Revenue Commitment

   30.A.v   (Deleted)

Receiving Party

   32.A    

Referenced Documents

   43    

Ring Access Channel

   C-1.7.B.iii    

Ring Capacity

   C-1.11    

Rollover Option

   30.A.v   (Deleted)

Rollover Term

   2.A   (Deleted)

SECAB

   F.2.A    

Secondary Channel Termination

   C-1.2.A.i    

Secondary Location

   5.A    

Selected MSA

   4.A    

Self-Healing Ring Service

   8.D.i    

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 3 of 4



--------------------------------------------------------------------------------

Appendix A

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Served Premises

   5.A

Service Category

   C-1.1.B

Service Channel

   C-1.7.B.ii

Service Elements

   C-1.2.A

Service Outage

   15.B

Services

   5.A

Specified Buildings

   30.C.i

Supplier Node

   8.A.i

Switched Access Service

   5.C.ii

Switched Access Transport

   C-2.1.B.i

Term Discount

   D.2.C

Termination Liability

   D.2.D

Annual Revenue Commitment

   Table 1.A

Total Cummulative Revenue Commitment

   30.A and Table 1.A

Third Party Interest

   G.10.A

Transition Period

   21.B

TWTC

   Preamble

TWTC’s Personnel

   G.6.A

Type I Facilities

   8.D

Type II Facilities

   8.D

Waste

   G.5.C.ii

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 4 of 4



--------------------------------------------------------------------------------

Appendix G

 

MODEL

 

MSA SCHEDULE FOR [MSA NAME]

 

This MSA Schedule is entered into pursuant to the Agreement, effective as of
January 1, 2001 (the “Agreement”) among Time Warner Telecom General Partnership,
a Delaware limited partnership, having an office at 10475 Park Meadows Drive,
Littleton, Colorado 80124 (“TWTC”), [Local Entity’s legal name], a Delaware
[limited partnership, limited liability company – PICK ONE], having an office at
[address] (“Local Entity”), and AT&T Corp., a New York corporation, having an
office at 295 North Maple Avenue, Basking Ridge, New Jersey 07920 (“AT&T”).

 

Whereas, TWTC has proposed, and AT&T has agreed, to include [MSA NAME] MSA as a
Selected MSA under the Agreement; and

 

Whereas, Local Entity will provide Services to AT&T in this Selected MSA under
the terms and conditions specified in this MSA Schedule;

 

Now, therefore, in consideration of the foregoing premises and mutual covenants
of this MSA Schedule, TWTC, AT&T, and Local Entity agree as follows:

 

1. Incorporation

 

When executed by authorized representatives of TWTC, AT&T, and Local Entity,
this MSA Schedule will become effective on [    ], and will incorporate the
terms and conditions of the Agreement pursuant to Section 4 of the Agreement
unless expressly stated otherwise in Attachment 1 to this MSA Schedule.

 

2. TWTC to Serve as Local Entity’s Agent

 

Local Entity shall appoint TWTC to serve as its agent for all business
interfaces to AT&T including without limitation: (1) accepting orders from AT&T;
(2) billing and collection; and (3) negotiating and entering into any
modifications or amendments to the Agreement. Notwithstanding the foregoing,
AT&T may, at its discretion, work directly with Local Entity regarding service
delivery issues (e.g., provisioning and maintenance of a Specific Service).

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 1 of 10



--------------------------------------------------------------------------------

Appendix G

 

In witness whereof, the parties have executed this MSA Schedule through their
authorized representatives.

 

   

TIME WARNER TELECOM

 

GENERAL PARTNERSHIP

          AT&T CORP.     By:  Time Warner Telecom Holdings Inc., its managing
general partner             By:           By:         Signature          
Signature                       Name           Name                       Title
          Title                       Date           Date

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 2 of 10



--------------------------------------------------------------------------------

Appendix G

 

[LOCAL ENTITY NAME] By:         Signature       Name       Title       Date

 

AT&T and Time Warner Telecom Proprietary

Subject To Non-Disclosure Agreement

 

Page 3 of 10